--------------------------------------------------------------------------------

Exhibit 10.3



RICEBRAN TECHNOLOGIES, INC.
2014 EQUITY INCENTIVE PLAN
 
NOTICE OF GRANT OF DEFERRED RESTRICTED STOCK
 
Name:
         
Address:
         



Grant:  You (“Participant”) are granted the right to receive an Award of
Deferred Restricted Stock of RiceBran Technologies (the “Company”) as provided
below, subject to the terms and conditions set forth in this Notice of Grant of
Restricted Stock (the “Notice of Grant”) and the Terms and Conditions of
Deferred Restricted Stock Grant attached hereto as Exhibit A (“Terms and
Conditions”, and collectively with this Notice of Grant, the “Agreement”) and
the RiceBran Technologies 2014 Equity Incentive Plan, as amended from time to
time (the “Plan”).  Unless otherwise defined in this Agreement, the defined
terms used in this Agreement have the meanings given those terms in the Plan.
 

 
Grant Number:
             
Date of Grant:
             
Board Year:
             
Number of Shares Granted:
   



Vesting Schedule:  [Insert applicable vesting terms or note if the grant is
fully vested.]
 
[Signature Page to Follow]
 

--------------------------------------------------------------------------------

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Award of Deferred Restricted
Stock is granted under and governed by the terms and conditions of the Plan and
this Agreement.  Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
this Agreement.  Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
relating to the Plan and Agreement.  Participant further agrees to notify the
Company upon any change in the residence address indicated below.
 
PARTICIPANT:
 
RICEBRAN TECHNOLOGIES, INC.
             
Signature:
   
By:
               
Print Name:
   
Its:
               
Date:
   
Date:
               
Address:
                     



[SIGNATURE PAGE TO
NOTICE OF GRANT OF DEFERRED RESTRICTED STOCK]
 

--------------------------------------------------------------------------------

EXHIBIT A
 
TERMS AND CONDITIONS OF DEFERRED RESTRICTED STOCK GRANT
 
1.           Grant. Ricebran Technologies, a California corporation (the
“Company”) herby grants to the Participant named above (the "Participant”) under
the Plan for past services and as a separate incentive in connection with his or
her services, a deferred award of restricted shares of Company Common Stock
(“DSUs”), subject to all of the terms and conditions in this Agreement, and the
Plan, which is incorporated herein by reference:
 
2.           Certain Definitions.  Capitalized terms used, but not otherwise
defined, in this Notice will have the meanings given to such terms in the
Ricebran Technologies 2014 Amended and Restated Equity Incentive Plan (the
“Plan”).
 
3.           Grant of DSUs.  Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and in the Plan, pursuant to
authorization under a resolution of the Committee, the Company has granted to
the Participant as of the date set forth in the Notice of Grant (“Date of
Grant”) the DSUs.  Each DSU shall represent the right of the Participant to
receive one share of Common Stock subject to and upon the terms and conditions
of this Agreement.
 
4.           Restrictions on Transfer of DSUs.  Subject to Section 14 of the
Plan, neither the DSUs evidenced hereby nor any interest therein or in the
Common Stock underlying such DSUs shall be transferable prior to payment to the
Participant pursuant to Section 6 other than by will or pursuant to the laws of
descent and distribution.
 
5.           Vesting of DSUs. The DSUs covered by this Agreement shall vest and
become nonforfeitable as provided in the Notice of Grant (the “Vesting Period”)
and shall thereafter be payable to the Participant pursuant to Section 6. 
Subject to the terms of the Plan, DSUs that do not so become nonforfeitable will
be forfeited, including if the Participant ceases to serve on the Board prior to
the end of the Vesting Period.
 
6.           Form and Time of Payment of DSUs.
 
(a)          Payment for the DSUs, after and to the extent they have become
nonforfeitable (“Vested DSUs”), shall be made in the form of Common Stock.  To
the extent the DSUs are Vested DSUs on the dates set forth below and to the
extent such Vested DSUs have not previously been settled, the Company will
settle such Vested DSUs as follows:
 
(i)        As soon as administratively practicable following (but no later than
30 days following) the date of the Participant’s death or “separation from
service” with the Company within the meaning of Section 409A(a)(2)(A)(i) of the
Code, payment of the Vested DSUs shall be made to the Participant; and
 
(ii)        On the date of a Change in Control, payment of the Vested DSUs shall
be made to the Participant; provided, however, that if such Change in Control
would not qualify as a permissible date of distribution under Section
409A(a)(2)(A) of the Code and the regulations thereunder, and where Section 409A
of the Code applies to such distribution, the Participant is entitled to receive
the corresponding payment on the date that would have otherwise applied pursuant
to this Section 6 as though such Change in Control had not occurred.
 
A- 1

--------------------------------------------------------------------------------

(b)          If the DSUs become payable on the Participant’s “separation from
service” with the Company within the meaning of Section 409A(a)(2)(A)(i) of the
Code and the Participant is a “specified employee” as determined pursuant to
procedures adopted by the Company in compliance with Section 409A of the Code,
then, to the extent necessary to comply with Section 409A of the Code, payment
for the DSUs shall be made on the earlier of the first day of the seventh month
after the date of the Participant’s “separation from service” with the Company
and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of the Code
or the Participant’s death.
 
(c)          The Company’s obligations to the Participant with respect to the
DSUs will be satisfied in full upon the issuance of Common Stock corresponding
to such DSUs.
 
               7.           Dividend Equivalents:  Voting and Other Rights.
 
(a)          The Participant shall have no rights of ownership in the Common
Stock underlying the DSUs and no right to vote the Common Stock underlying the
DSUs until the date on which the Common Stock underlying the DSUs is issued or
transferred to the Participant pursuant to Section 6.
 
(b)         From and after the Date of Grant and until the earlier of (i) the
time when the DSUs become nonforfeitable and are paid in accordance with
Section 6, or (ii) the time when the Participant’s right to receive Common Stock
in payment of the DSUs is forfeited in accordance with Section 5, on the date
that the Company pays a cash dividend (if any) to holders of Common Stock
generally, the Participant shall be credited with cash per DSU equal to the
amount of such dividend.  Any amounts credited pursuant to the immediately
preceding sentence shall be subject to the same applicable terms and conditions
(including vesting, payment and forfeitability) as apply to the DSUs based on
which the dividend equivalents were credited, and such amounts shall be paid in
cash at the same time as the DSUs to which they relate.
 
(c)          The obligations of the Company under this Notice will be merely
that of an unfunded and unsecured promise of the Company to deliver Common Stock
in the future, and the rights of the Participant will be no greater than that of
an unsecured general creditor.  No assets of the Company will be held or set
aside as security for the obligations of the Company under this Notice.
 
8.           Adjustments.  The DSUs and the number of shares of Common Stock
issuable for each DSU, and the other terms and conditions of the grant evidenced
by this Agreement, are subject to mandatory adjustment pursuant to applicable
law and as provided in the Plan.
 
9.           Forfeiture upon Termination of Status as a Service Provider. 
Notwithstanding any contrary provision of this Agreement, any DSUs that have not
vested at the time of Participant’s termination as a Service Provider for any
reason will be forfeited and automatically transferred to and reacquired by the
Company at no cost to the Company upon the date of such termination and
Participant will have no further rights thereunder.  Participant will not be
entitled to a refund of the price paid for the DSUs, if any, returned to the
Company pursuant to this Section 9.
 
A- 2

--------------------------------------------------------------------------------

10.         Death of Participant.  Any distribution or delivery to be made to
Participant under this Agreement will, if Participant is then deceased, be made
to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate.  Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.  This Section 10 is subject in its entirety to Section 6
above.
 
11.         Withholding of Taxes.  Notwithstanding any contrary provision of
this Agreement, no certificate representing the shares of Common Stock issuable
pursuant to the DSUs will be issued to Participant, unless and until
satisfactory arrangements (as determined by the Committee) will have been made
by Participant with respect to the payment of income, employment and other taxes
which the Company determines must be withheld with respect to such shares.  The
Committee, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit Participant to satisfy such tax
withholding obligation, in whole or in part by one or more of the following
(without limitation):  (a) paying cash, (b) electing to have the Company
withhold otherwise deliverable Common Stock having a Fair Market Value equal to
the minimum amount required to be withheld, (c) delivering to the Company
already vested and owned Common Stock having a Fair Market Value equal to the
amount required to be withheld, or (d) selling a sufficient number of such
Common Stock otherwise deliverable to Participant through such means as the
Company may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount required to be withheld.  To the extent
determined appropriate by the Company in its discretion, it will have the right
(but not the obligation) to satisfy any tax withholding obligations by reducing
the number of shares of Common Stock otherwise deliverable to Participant.  If
Participant fails to make satisfactory arrangements for the payment of any
required tax withholding obligations hereunder at the time any applicable shares
are scheduled to vest pursuant to Section 4 or Section 5, Participant will
permanently forfeit such Common Stock and the Common Stock will be returned to
the Company at no cost to the Company.
 
12.         NO GUARANTEE OF CONTINUED SERVICE. PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE SHARES OF DEFERRED AND RESTRICTED STOCK PURSUANT
TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE
PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED OR RETAINED, BEING
GRANTED THIS RESTRICTED STOCK OR ACQUIRING COMMON STOCK HEREUNDER.  PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
 
A- 3

--------------------------------------------------------------------------------

13.          Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company at RiceBran
Technologies, 1330 Lake Robbins Drive, Suite 250, The Woodlands, Texas 77380 or
at such other address as the Company may hereafter designate in writing.
 
14.         Grant is Not Transferable.  The unissued shares subject to this
grant and the rights and privileges conferred hereby will not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of any unissued shares subject to this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.
 
15.         Binding Agreement.  Subject to the limitation on the transferability
of this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
 
16.          Additional Conditions to Issuance of DSUs.  The Company will not be
required to issue any certificate or certificates for shares hereunder or
release such shares prior to fulfillment of all the following conditions:  (a)
the admission of Common Stock to listing on all stock exchanges on which such
class of stock is then listed; (b) the completion of any registration or other
qualification of such shares under any state or federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee will, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any state or federal governmental agency, which the
Committee will, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
Date of Grant as the Committee may establish from time to time for reasons of
administrative convenience.
 
17.         Committee Authority.  The Committee will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any DSUs have vested or the underlying shares of
Common Stock are issuable).  All actions taken and all interpretations and
determinations made by the Committee in good faith will be final and binding
upon Participant, the Company and all other interested persons.  No member of
the Committee will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.
 
18.         Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to the shares awarded under the Plan or
future grants that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means. 
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.
 
A- 4

--------------------------------------------------------------------------------

19.         Captions.  Captions provided herein are for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.
 
20.         Compliance with Law.  The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Common Stock pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.
 
21.         Compliance with or Exemption From Section 409A of the Code.  To the
extent applicable, it is intended that this Agreement and the Plan comply with
the provisions of Section 409A of the Code.  This Agreement and the Plan shall
be administered in a manner consistent with this intent, and any provision that
would cause this Agreement or the Plan to fail to satisfy Section 409A of the
Code shall have no force or effect until amended to comply with Section 409A of
the Code (which amendment may be retroactive to the extent permitted by Section
409A of the Code and may be made by the Company without the consent of the
Participant).
 
22.         Interpretation.  Any reference in this Notice to Section 409A of the
Code will also include any proposed, temporary or final regulations, or any
other guidance, promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.
 
23.          Amendments.  This Agreement may be amended at any time or from time
to time by written agreement of the parties (any subsequent written notice of
grant need only be duly signed by the Company); provided, however, that any
proposed amendment will only be effective if it complies with the following
requirements:
 
(a)          No amendment of this Agreement may permit the acceleration of the
time or schedule of any payment of any of the deferred compensation payable
pursuant to the terms of this Agreement.
 
(b)          Any amendment that proposes to delay the time or form of the
payment of any deferred compensation payable pursuant to the terms of this
Agreement shall be subject to the following restrictions:
 
(i)         Any election to amend the terms of this Agreement to defer the time
or form of payment of deferred compensation hereunder shall not take effect for
12 months after the date on which the election to amend the time of form of
payment is made; and
 
(ii)       Any election to amend the terms of this Agreement to defer the
payment of deferred compensation payable hereunder shall require that the first
payment of any deferred compensation payable hereunder be deferred for a period
of not less than five years from the date such payment would have been made, but
for the amendment of the Agreement to defer the payment date.
 
A- 5

--------------------------------------------------------------------------------

24.         Severability.  In the event that one or more of the provisions of
this Notice shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
 
25.         Governing Law. This Notice shall be governed by and construed with
the internal substantive laws of the State of Texas, without giving effect to
any principle of law that would result in the application of the law of any
other jurisdiction.
 
26.         Successors and Assigns.  Without limiting Section 4, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Participant, and the successors and assigns of the Company.
 
27.         Acknowledgement. The Participant acknowledges that the Participant
(a) has received a copy of the Plan, (b) has had an opportunity to review the
terms of this Notice and the Plan, (c) understands the terms and conditions of
this Notice and the Plan, and (d) agrees to such terms and conditions.
 


A- 6

--------------------------------------------------------------------------------